DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
Election/Restrictions
Claims 1-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/04/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryser, US 4342976, in view of HA JEONG KYU, KR 2013-0071140 and further in view of Dirks, US 4975671.
Regarding claims 12 and 13, Ryser discloses in claim 12; a method of manufacturing a transformer (Fig. 1; pulse transformer and Col. 2; Ln. 20), comprising: 		printing circuit patterns (Fig. 1-2 and Col. 3; Ln. 6-18; multilayer printed circuit board 31 has metal layers 52, 54 and 56 with cut out) on one surface of a first circuit board; 												bending (Fig. 1; 31 is bended and Col. 3; Ln. 37-40) the first circuit board in a shape enclosing a part of a core portion (Fig. 1; 30 and Col. 2; Ln. 42-43) while the first circuit board penetrates (Fig. 1; 31 is pushed through the toroidal core 30 and Col. 3; Ln. 37-40)  a through hole of the core portion having a magnetic property (Fig. 1; 30 and Col. 2; Ln. 42-43; ferromagnetic toroidal core);						forming a first coil portion (Fig. 1; 31 and Col. 4; Ln. 12-14; primary windings) by connecting (Fig. 1; 31 and Col. 3; Ln. 37-43; side end portions of 31 connected by pins 36-39) side end portions of the first circuit board to each other; and 				wherein forming the first coil portion connects a second circuit board (Fig. 1; 11 and Col. 2; Ln. 47-49; PCB 31 connects with PCB 11) on which circuit patterns are printed to be continuous (Fig. 1; 31, 11 and Col. 2; Ln. 44-55; pins 36-39 electrically connects sides of PCB 31 with PCB 11) with the circuit patterns printed on the first circuit board when the second circuit board is coupled (Fig. 1; 31, 11 and Col. 2; Ln. 47-49; PCB 11  is coupled mechanically and electrically with both side ends of PCB 31 through pins 36-39) to both side end portions of the first circuit board.			Ryser substantially discloses the invention but is silent about the method step of forming a cutting portion as a part of the first circuit board on another surface of the first circuit board is cut before bending the first circuit board in claim 12 and wherein in bending the first circuit board, the first circuit board is bent along the cutting portion in claim 13. However HA JEONG KYU teaches that plurality of recess 115 formed on  the upper surface 111of the base  film 110, upper surface 111 is opposite to the lower surface 112, which has the wiring pattern 120, after forming the plurality of recess and chip-on-film package, base film is bent and connected with printed circuit board 170 and the display panel 100 (Fig. 3; 115 and ¶ 0034, 0039). 							It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ryser by providing the method step of forming a cutting portion as a part of the first circuit board on another surface of the first circuit board is cut before bending the first circuit board in claim 12 and wherein in bending the first circuit board, the first circuit board is bent along the cutting portion in claim 13, as taught by HA JEONG KYU, to reduce the stress applied to a line pattern by using at least one recess formed in the bending part of a base film (abstract). 		Ryser substantially discloses the invention including the PCB 11 is coupled mechanically and electrically with both side ends of PCB 31 through pins 36-39 but is silent about the second circuit board is connected between both side end portions of the first circuit board, respectively to continuously connect the circuit patterns of the first circuit board. However Dirks teaches that spacer 4 with leads 6 is connected between both side end portions of the U-shaped bridge 3 with leads 5 and leads 5 and 6 mate to the surface of PC board (Fig. 1-3 and Col. 4; Ln.18-29, 39-56).				It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Ryser by providing the second circuit board is connected between both side end portions of the first circuit board, respectively to continuously connect the circuit patterns of the first circuit board, as taught by Dirks, to maximize coupling efficiency, the surface mount transformer is designed to parameters which can be tightly controlled and to provide precise use of leakage inductance (Col. 3; Ln. 6-9).
Regarding claim 14, Ryser discloses; forming the first coil portion connects (Fig. 1; 31 and Col. 3; Ln. 37-43; side end portions of 31 connected by pins 36-39) the side end portions of the first circuit board so that the printed circuit patterns of the first circuit board are continuous (Fig. 1; 31 and Col. 2; Ln. 55-57; pins 37 and 38 connects points of 31 with one another).
Regarding claim 16, Ryser discloses; connecting the circuit patterns printed on the first circuit board by coupling a connector to the side end portions of the first circuit board by soldering (Fig. 2-3 and Col. 3; Ln. 19-35; connections 70 and 88 are soldered at the left and right end of multilayer circuit board 31 before bending of multilayer circuit board 31) before bending the first circuit board.

Response to Arguments
Applicant’s arguments with respect to claims 12-14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument that Claims 12 and 14-16 were rejected under 35 U.S.C. 103 over Ryser (US 4342976) in view of Kyu (KR 2013-0071140). The cited documents, whether considered alone or in combination clearly fail to teach or suggest Applicant's claimed subject matters. Claims 12-14 were rejected under 35 U.S.C. 103 over Yama (US 6573820) in view of Kyu (KR 2013-0071140). While Applicant fully disagrees with this rejection, it is also believed the rejection has been obviated by the amendments made herein. Thus, independent claim 12 has been amended to recite subject matter of former claim 15, which former claim was not rejected over the Yama document. However new 103 rejection with new set of references like Ryser in view of HA JEONG KYU and further in view of Dirks have been applied, please see the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729